This is the fourth time this matter has been before this court. The first is Brown Bros. v. Parks, 155 Okla. 16,7 P.2d 898; the second, Parks v. Brown Brothers, 166 Okla. 204,26 P.2d 925; and the third, Brown Bros. v. Parks, 176 Okla. 615,56 P.2d 883. In the latter case this court said:
"Since the record herein fails to disclose any further or additional facts to those disclosed in the former proceedings before the commission and on review in this court, but on the contrary clearly discloses a lack of jurisdiction of the commission to make any other or additional award to the respondent, it is, therefore, the duty of this court to put a period to any further litigation in this matter by vacating said award of July 22, 1935, and directing the commission to dismiss the claim."
We are of the opinion, and hold, that the matter has been finally disposed of and that the State Industrial Commission was correct in refusing to open up the proceeding upon the application of the petitioner. Such refusal was in direct response to the mandate of this court.
The proceeding is dismissed.
BAYLESS, V. C. J., and RILEY, GIBSON, HURST, and DAVISON, JJ., concur.